COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Moore Freight Services, Inc., Charles         §              No. 08-14-00254-CV
 “Chip” Strader, and XMEX Transports,
 L.L.C.,                                       §                Appeal from the

                      Appellants,              §               168th District Court

 v.                                            §            of El Paso County, Texas

 Lorena Munoz, Ind. and on Behalf of the       §                (TC# 2010-4169)
 Est. of Lorenzo Munoz, and as N/F of CM,
 a Minor Child, Leslie Munoz, Virginia         §
 Munoz, Jessica Lopez, as N/F of AF and
 JL, Minor Children and heirs to the Est. of   §
 Roger Franceware, Dec., Rosa
 Franceware, Ind.,                             §

                      Appellees.               §

                                            §
                                          ORDER

       The Court GRANTS Appellee Rosa Franceware, Ind.’s third motion for extension of time
within which to file the brief until December 29, 2015. NO FURTHER MOTIONS FOR
EXTENSION OF TIME TO FILE APPELLEE ROSA FRANCEWARE, IND.’S BRIEF WILL
BE CONSIDERED BY THIS COURT.

      It is further ORDERED that the Hon. Stewart W. Forbes, the attorney for Appellee Rosa
Franceware, Ind., prepare the brief and forward the same to this Court on or before December 29,
2015.

       IT IS SO ORDERED this 30th day of November, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)